UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-32616 BODISEN BIOTECH, INC. (Exact name of small business issuer as specified in its charter) Delaware 98-0381367 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 2001, FanMei Building No. 1 Naguan Zhengjie Xi’an, Shaanxi People’s Republic of China (Address of Principal Executive Offices) (Zip Code) 852-2482-5168 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer.o(Do not check if a smaller reporting company) Smaller reporting company. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares outstanding of each of the issuer’s classes of common stock as of May 10, 2012: 21,510,250. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 19 PART II Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 ITEM 1. BODISEN BIOTECH, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, Notes (unaudited) (audited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable and other receivable, net of allowance for doubtful accounts of $303,013 and $158,384 2 Other receivables Note receivable 3, 7 Inventory 4 Advances to suppliers 2 Prepaid expense and other current assets 2 Total current assets PROPERTY AND EQUIPMENT, net 2 MARKETABLE SECURITY, AVAILABLE-FOR-SALE 5 INTANGIBLE ASSETS, net 6 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue 2 Bank loan 3, 7 - Total current liabilities Long-term bank loan - - TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $0.0001 per share; authorized 5,000,000 shares; nil issued and outstanding - - Common stock, $0.0001 per share; 30,000,000 shares authorized 21,510,250 and 21,510,250 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income 2 Statutory reserve 10 Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements 3 BODISEN BIOTECH, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) Three Months Ended March 31, (unaudited) (unaudited) Revenue $ $ Cost of revenue Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Loss from operations ) ) Non-operating income (expense): Other income (expense) ) ) Interest income Interest expense ) ) Total non-operating income Net loss ) ) Other comprehensive loss Foreign currency translation gain Unrealized gain (loss) on marketable equity security ) Total other comprehensive income (loss) ) Comprehensive income (loss) $ $ ) Weighted average shares outstanding : Basic Diluted Loss per share: Basic $ ) $ ) Diluted $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 4 BODISEN BIOTECH, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Allowance for of bad debts/write offs (Increase) / decrease in assets: Accounts receivable Other receivables ) Inventory ) ) Advances to suppliers ) ) Prepaid expense ) ) Increase / (decrease) in current liabilities: Accounts payable ) ) Accrued expenses ) ) Deferred revenue ) ) Other payables ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) Proceeds from repayment of note receivable - Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of bank loan ) - Net cash used in financing activities ) - Effect of exchange rate changes on cash and cash equivalents NET DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ $
